Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 4, 6, 8-10, 12-15, 20, 25 and 26, drawn to an antibody molecule.
II, claim(s) 23, 24, and 27-30, drawn to a method of treating and/or preventing  diseases in an individual comprising administering the antibody molecule to the individual.
Group III, claims 23, 24, and 27-30, drawn to a method of diagnosing a  diseases in an individual comprising administering the antibody molecule to the individual.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an antibody molecule comprising (i) single-domain antigen-binding site(s), (ii) antigen-binding Fab fragments, (iii) Fc domain, wherein the single-domain antigen-binding site is at the N-terminus of the Fc domain or of the antigen-binding Fab fragment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP2961773 B1.  EP2961773 teaches in paragraph [0010] a bispecific antigen-binding molecule comprising (i) (3.c) a single domain variable heavy chain  that is N-terminus of the Fc domain, (ii) (2.b) an antigen-binding Fab molecule, and (iii) (1.a) an Fc domain.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable 

Species
For Groups I-III
A)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of antibody molecule which is  The antibody molecule of claim 1 comprising four polypeptide chains in the configuration selected from (see claim 13): 
(a) wherein each of a first polypeptide chain and a third polypeptide chain comprises an immunoglobulin light chain and a single-domain antigen-binding site that is located at the N-terminus of the immunoglobulin light chain variable domain (VL), and each of a second polypeptide chain and a fourth polypeptide chain comprises an immunoglobulin heavy chain; or 
(b) wherein each of the first polypeptide chain and the third polypeptide chain comprises an immunoglobulin light chain and a single-domain antigen-binding site that is located at the C-terminus of the immunoglobulin light chain constant region (CL), and each of the second polypeptide chain and the fourth polypeptide chain comprises an immunoglobulin heavy chain; or 
(c) wherein each of the first polypeptide chain and the third polypeptide chain comprises an immunoglobulin light chain, and each of the second polypeptide chain and the fourth polypeptide chain comprises an immunoglobulin heavy chain and a single-domain antigen- binding site that is located at the N-terminus of the immunoglobulin heavy chain; or
(d) wherein each of the first polypeptide chain and the third polypeptide chain comprises an immunoglobulin light chain, and each of the second polypeptide chain and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy 
(e) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, a single-domain antigen-binding site, an immunoglobulin heavy chain variable domain (VH), and an immunoglobulin light chain constant region (CL), and each of the second polypeptide chain and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL), an immunoglobulin CH1 domain, an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or
(f) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy chain variable domain (VH), {11275/008843-USO/02755438.1}5an immunoglobulin light chain constant region (CL), and a single-domain antigen-binding site, and each of the second polypeptide chain and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL), an immunoglobulin CH1 domain, an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or 
(g) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy chain variable domain (VH) and an immunoglobulin light chain constant region (CL), and each of the second polypeptide chain and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, a single-domain antigen-binding site, an immunoglobulin light chain variable domain (VL), an immunoglobulin CH1 domain, an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or
(h) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy chain variable domain (VH) and an immunoglobulin light chain constant region (CL), and each of the second polypeptide chain and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL), an immunoglobulin CH1 domain, a single- domain antigen-binding site, an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or

(j) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL), an immunoglobulin CH1 domain, and a single-domain antigen-binding site, and each of the second polypeptide and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy chain variable domain (VH), an {11275/008843-USO/02755438.1}6immunoglobulin light chain constant region (CL), an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or 
(k) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL) and an immunoglobulin CH1 domain, and each of the second polypeptide and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, a single-domain antigen-binding site, an immunoglobulin heavy chain variable domain (VH), an immunoglobulin light chain constant region (CL), an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain; or 
(l) wherein each of the first polypeptide chain and the third polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin light chain variable domain (VL) and an immunoglobulin CHI domain, and each of the second polypeptide and the fourth polypeptide chain comprises, from the N-terminus to the C-terminus, an immunoglobulin heavy chain variable domain (VH), an immunoglobulin light chain constant region (CL), a single-domain antigen-binding site, an immunoglobulin CH2 domain, an immunoglobulin CH3 domain, and optionally an immunoglobulin CH4 domain.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The species of A) lack unity of invention because even though the species of these groups require the technical feature of (i) single-domain antigen-binding site(s), (ii) antigen-binding Fab fragments, (iii) Fc domain, wherein the single-domain antigen-binding site is at the N-terminus of the Fc domain or of the antigen-binding Fab fragment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP2961773 B1.  EP2961773 teaches in paragraph [0022] and Fig. 1, different configurations the antibody molecule comprising (i)-(iii) may have. Therefore, the inventions do not share a special technical features.

B)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of antigen selected from the group consisting of: OX40, CD47, PD1, PD-L1, PD-L2, LAG-3, 4-1BB (CD137), VEGF, and GITR.
Applicant is required, in reply to this action, to elect a single species or single pair of species if Applicant desires that the two antigen-binding sites (the single-domain and VH-VL) are different to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 3, 4, 6, 9, 10, 13, 20, and 23-30.

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The species of antigens lack unity of invention because the groups do not share the same or corresponding technical feature. They are each structurally and functionally different.  An antibody binding to one antigen would not bind a different antigen.

C)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of single-domain antigen-binding site selected from the group consisting of : (a) of a heavy chain variable domain (VH), (b) a light chain variable domain (VL), (c) a heavy chain variable domain of an antibody naturally devoid of light chains, (d) a VH-like single domain in an immunoglobulin of fish (a novel antigen receptor or NAR), (e) a camelized human VH domain, (f) humanized camelid antibody heavy chain variable domain, and (g) a heavy chain variable domain of a heavy chain antibody naturally existing in a Camelidae species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The species of single-domain antibodies lack unity of invention because even though the species of these groups require the technical feature of being a single domain antibody, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP2961773 B1.  EP2961773 teaches the antibody species in, for example, paragraphs [0077]-[0081].

For Groups II and III only:
D) 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of disease selected from the group consisting of: (a) an autoimmune disease, (an inflammatory disease, (c) an infectious disease, and (d) a tumor.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 23, 27 and 28.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 30, 2022